FILED
                            NOT FOR PUBLICATION                             JUL 10 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

QING FENG LIN,                                   No. 10-73897

              Petitioner,                        Agency No. A097-331-564

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH,** Attorney
General,

              Respondent.

QING FENG LIN,                                   No. 12-72759

              Petitioner,                        Agency No. A097-331-564

 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Loretta E. Lynch is substituted for Eric H. Holder, Jr. as Attorney
General. Fed. R. App. P. 43(c)(2).
                             Submitted July 8, 2015***
                             San Francisco, California

Before: TALLMAN, M. SMITH, and MURGUIA, Circuit Judges.

      Quin Feng Lin—and derivatively, Shurong Zou—petition for review of the

Board of Immigration Appeals’s (“BIA”) final order dismissing their appeal of the

Immigration Judge’s (“IJ”) decision denying them asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction over these consolidated petitions under 8 U.S.C. § 1252(a)(1). We

deny the petitions for review.

      1. Lin has not established that he is a member of a “particular social group”

that (1) is comprised of members who share a “common, immutable

characteristic,” (2) “can accurately be described in a manner sufficiently distinct

that the group would be recognized, in the society in question, as a discrete class of

persons,” Henriquez-Rivas v. Holder, 707 F.3d 1081, 1083, 1091 (9th Cir. 2013)

(en banc) (citations and internal quotation marks omitted), and (3) “is understood

to exist as a recognized component of the society in question,” Matter of W-G-R-,

26 I. & N. Dec. 208, 217 (BIA 2014), cited favorably in Pirir-Boc v. Holder, 750

F.3d 1077, 1079 (9th Cir. 2014). Nor does the record compel the conclusion that


       ***
            The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
the Chinese government persecuted Lin because of his opposition to political

corruption. Id. at 223–24 (discussing nexus requirement). Rather, the record

supports the BIA’s conclusion that Lin’s persecutor—a private

individual—targeted him for personal reasons. See Ayala v. Holder, 640 F.3d

1095, 1097–98 (9th Cir. 2011) (holding that an alien cannot claim asylum based on

persecution that is personally motivated). Lin has therefore failed to established

eligibility for asylum. See 8 U.S.C. § 1101(a)(42)(A).

      2. Because Lin has failed to establish eligibility for asylum, he “necessarily

fails to establish eligibility for withholding of removal.” Cruz-Navarro v. I.N.S.,

232 F.3d 1024, 1031 (9th Cir. 2000) (quoting Singh-Kaur v. I.N.S., 183 F.3d 1147,

1149 (9th Cir. 1999)).

      3. The record does not compel the conclusion that “it is more likely than

not” Lin will be tortured if he returns to China. See Bromfield v. Mukasey, 543

F.3d 1071, 1079 (9th Cir. 2008) (“[Petitioner] is entitled to relief under CAT if he

establishes that he would more likely than not be tortured in [his home country].”);

see also Garcia v. Holder, 749 F.3d 785, 791–92 (9th Cir. 2014) (describing

torture as an extreme concept).

      4. Because Lin has not established eligibility for asylum or withholding of

removal, Zou’s derivative claim also fails.


                                          3
Both petitions are, therefore,

DENIED.




                                 4